Order of May 2, 1963, insofar as it grants plaintiff’s motion for summary judgment unanimously reversed and motion denied, and the judgment entered thereon on July 10, 1963 vacated, and otherwise the order is affirmed, with costs to defendant Keen. Memorandum: There are material issues of fact which preclude the granting of summary judgment. One question is whether the plaintiff succeeded to all of the rights of the bank which was a holder in due course, or whether she took the note in question subject to the equities between the original parties. These matters should be explored and determined at a trial. (Appeal from judgment of Chautauqua Special Term in favor of plaintiff in an action on a promissory note; the order granted motion for summary judgment.) Present—■ Williams, P. J., Bastow, Henry, Noonan and Del Vecchio, JJ.